     Case 2:17-md-02785-DDC-TJJ Document 2128 Filed 07/10/20 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS



In re EPIPEN (EPINEPHRINE
INJECTION, USP) MARKETING,
SALES PRACTICES AND                              Case No. 2:17-MD-2785-DDC-TJJ
ANTITRUST LITIGATION                             (MDL No. 2785)


This Document Relates to CLASS CASES.




    DEFENDANTS’ MOTION TO ADOPT SEALING PROTOCOL FOR SUMMARY
             JUDGMENT AND DAUBERT MOTION BRIEFING

       Pursuant to the Court’s Order adopting Scheduling Order No. 12 in the Class case (Dkt.

2044), the parties are scheduled to file motions for summary judgment and Daubert motions by

July 15, 2020, responses to those motions by August 17, 2020, and replies in support of those

motions by September 15, 2020. As was the case with briefing on class certification, the parties

expect to submit as exhibits and to cite in briefs information that the parties and third parties

have designated as Confidential or Highly Confidential pursuant to the Third Amended

Protective Order (Dkt. 556). The parties met and conferred on the appropriate confidentiality

protocol for summary judgment and Daubert briefing but were unable to reach an agreement.

Defendants therefore file this Motion to Adopt Sealing Protocol for Summary Judgment and

Daubert Motion Briefing to present their proposal for the protocol and timelines that the parties

should follow when seeking to seal information in the upcoming filings.

       In support of this Motion, Defendants state as follows:

       1. Defendants recognize that the public has a “general right” to inspect judicial records

and documents, Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597 (1978), but note that a party
     Case 2:17-md-02785-DDC-TJJ Document 2128 Filed 07/10/20 Page 2 of 5




seeking to have a record or document remain confidential may rebut the presumption of access

by showing that “countervailing interests heavily outweigh the public interests in access.” Mann

v. Boatright, 477 F.3d 1140, 1149 (10th Cir. 2007). Defendants therefore recognize that the

Court expects the parties to justify any requests to seal specific documents and briefs, as

explained in its orders on motions to seal. See, e.g., Dkt. 1372, 1477, 1608, 1633, 1787.

        2. Defendants agree with the Court’s comments at the pretrial conference that the parties

should “do the same thing we’ve been doing” with respect to confidentiality and sealing for

purposes of summary judgment and Daubert briefs. Pretrial Conference Tr. 55:17-56:1. In an

effort to facilitate compliance with the Court’s previous guidance, and in respect of the parties’

and third-parties’ rights to protect confidential business information, Defendants thus propose to

follow the same protocol the Court approved for class certification, Dkt. 1400, 1406, 1503, 1608,

and the same timelines that the Court approved for summary judgment and Daubert briefing in

the Sanofi case, Dkt. 1654, 1889.1

        3.    Defendants respectfully submit that following the same procedures this Court

previously approved makes good sense, as does adhering to the timelines the Court approved for

the Sanofi summary judgment and Daubert briefing. Indeed, the Sanofi case involved fewer

issues and third-parties than the class case, and the number of exhibits that the parties must

review and the number of third-parties that will need to be contacted is even more numerous in




1
  While the Sanofi parties’ sealing proposal was filed before the Court issued its further guidance in Dkt. 1787
on the procedures that parties should follow when seeking leave to file documents under seal, the Court
accepted the parties’ timeframes, Dkt. 1889 at 3, and in fact mentioned that it “appreciates the highly
organized and detailed submissions that the parties have submitted when filing renewed motions for leave to
file under seal.” See Dkt. 1889 at 1. Defendants are proposing to follow the same timelines here, but will also
incorporate the guidance from the Court’s order in Dkt. 1787, including that the underlying motion should be
filed publicly so as to preserve the docket.



                                                       2
     Case 2:17-md-02785-DDC-TJJ Document 2128 Filed 07/10/20 Page 3 of 5




the class case. The parties should therefore be afforded at least as much time as the Court

permitted the parties in the Sanofi case.

       4.   During the meet-and-confer process, Class Plaintiffs indicated that they believe

shorter timelines are adequate, and that, at most, the parties only need the same amount of time

to review and make sealing requests as was permitted for the opposition to the class certification

motion. But in this regard, summary judgment is fundamentally different than class certification,

with a record that will contain far more exhibits to be considered for protection. The parties will

be reviewing thousands of pages of documents spanning multiple motions simultaneously. They

must review documents for proposed sealing requests and redactions, liaise with third-parties

about confidential information, consult with their clients, and compile the final sealing motion of

hundreds of exhibits. And to the extent Class Plaintiffs believe that redactions for the

memoranda and expert reports should happen simultaneously, the parties have always followed a

two-step phase for these redactions, where the Court (i) rules on the sealing requests for exhibits

first, and then (ii) the parties propose redactions to the memoranda and expert reports so that they

can take into account the Court’s guidance on what information is permitted to be sealed.

Defendants respectfully submit that there is no need to deviate from that proposal here when the

briefing will be more voluminous and complex.

       Defendants’ joint proposal, including specific deadlines, is attached as Exhibit A.

Defendants respectfully request that the Court grant this Motion and approve the above sealing

protocol for the summary judgment and Daubert briefing.



Dated: July 10, 2020                                 Respectfully submitted,

                                                     /s/ Adam K. Levin




                                                 3
Case 2:17-md-02785-DDC-TJJ Document 2128 Filed 07/10/20 Page 4 of 5




                                     Adam K. Levin
                                     David M. Foster
                                     Carolyn A. DeLone
                                     Kathryn M. Ali
                                     Christine A. Sifferman
                                     HOGAN LOVELLS US LLP
                                     555 13th Street, NW
                                     Washington, DC 20004
                                     Telephone: (202) 637-5600
                                     Fax: (202) 637-5910
                                     adam.levin@hoganlovells.com
                                     david.foster@hoganlovells.com
                                     carolyn.delone@hoganlovells.com
                                     kathryn.ali@hoganlovells.com
                                     christine.sifferman@hoganlovells.com

                                     Brian Fries (15889)
                                     James Moloney (23786)
                                     LATHROP GPM LLP
                                     2345 Grand Boulevard, Suite 2200
                                     Kansas City, Missouri 64108-2618
                                     Telephone: (816) 292-2000
                                     Fax: (816) 292-2001
                                     bfries@lathropgpm.com
                                     jmoloney@lathropgpm.com

                                     Counsel for the Mylan Defendants


                                     /s/ Raj Gandesha
                                     Dimitrios T. Drivas
                                     Robert A. Milne
                                     Raj S. Gandesha
                                     Edward Thrasher
                                     Kathryn Swisher
                                     WHITE & CASE LLP
                                     1221 Avenue of the Americas
                                     New York, NY 10020
                                     Telephone: (212) 819-8200
                                     Fax: (212) 354-8113
                                     ddrivas@whitecase.com
                                     rmilne@whitecase.com
                                     rgandesha@whitecase.com
                                     edward.thrasher@whitecase.com
                                     kathryn.swisher@whitecase.com




                                 4
Case 2:17-md-02785-DDC-TJJ Document 2128 Filed 07/10/20 Page 5 of 5




                                     AND

                                     Joseph Rebein, #25912
                                     Ashley Harrison, D. Kan. #78667
                                     SHOOK, HARDY & BACON L.L.P.
                                     2555 Grand Boulevard
                                     Kansas City, MO 64108-2613
                                     Telephone:        (816) 474-6550
                                     Facsimile:        (816) 421-5547
                                     jrebein@shb.com
                                     aharrison@shb.com

                                     Counsel for Pfizer Defendants




                                 5
